Name: 93/474/EEC: Commission Decision of 28 July 1993 amending Decision 92/596/EEC on a multiannual guidance programme for the fishing fleet of Greece for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1993-09-02

 Avis juridique important|31993D047493/474/EEC: Commission Decision of 28 July 1993 amending Decision 92/596/EEC on a multiannual guidance programme for the fishing fleet of Greece for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Greek text is authentic) Official Journal L 223 , 02/09/1993 P. 0027 - 0028COMMISSION DECISION of 28 July 1993 amending Decision 92/596/EEC on a multiannual guidance programme for the fishing fleet of Greece for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Greek text is authentic)(93/474/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3946/92 (2), and in particular Articles 4 and 5 (2) thereof, Whereas pursuant to Commission Decision 92/596/EEC (3), it is necessary to review the situations and objectives of the segments of the Greek coastal and offshore fleet operations in the Mediterranean; Whereas no definitive information on the capacity of these segmenets will be available until after 30 June 1993; whereas the situation and objectives should be reviewed again at a later date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The table of objectives for the Multiannual Guidance Programme for the fishing fleet of Greece for the period 1993 to 1996 given in the Annex to this Decision, including the footnotes, shall replace the table in the Annex to Decision 92/596/EEC, which is hereby repealed. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 28 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 401, 31. 12. 1992, p. 1. (3) OJ No L 401, 31. 12. 1992, p. 51. ANNEX /* Tables: see OJ */ (1) Pursuant to Article 4 of Council Regulation (EEC) No 2930/86 tonnage will be measured as gross tonnage for all vessels by 18 July 1994 at the latest. (2) The rates of reduction applicable to the Mediterranean fleets may be revised in accordance with the declaration on the Meditarranean made by the Commission during the meeting of the Standing Committee for Fisheries on 1 December 1992. (3) Includes 5 188 vessels for which tonnages are not available. Their capacity has been estimated at 7 446 GRT using a formula agreed by the Commission. These vessels will be measured before 31 March 1994 and the objectives will consequently be revised before 31 December 1994 when precise capacities become available. (4) Reduction rate may be revised according to the fisheries conerned.'